Military fay; retired fay (:nondisability); res judicata.— On January 17, 1975 the court issued the following order :
Before skelton, Judge, Presiding, Nichols and beNNett. Judges.
“This case comes before the court on defendant’s motion, filed October 1,1974, to dismiss plaintiff’s petition and plaintiff’s motion for summary judgment, filed October 31, 1974, having been submitted to the court on the briefs and oral argument of counsel. Upon consideration thereof, it is concluded, on the basis of the decision by this court in Rynerson v. United States (Order of June 22, 1973, dismissing plaintiff’s petition), 202 Ct. Cl. 1095, cert. denied, 415 U.S. 995 (1974), that plaintiff’s alleged claim is barred under the doctrine of res judicata and, further, that plaintiff’s claim is barred by the statute of limitations, 28 U.S.C. § 2501.
“It is therefore ordered that plaintiff’s motion for summary judgment is denied, defendant’s motion to dismiss the petition is granted and plaintiff’s petition is dismissed.”
*839On February 28, 1975 the court denied plaintiffs motion for rebearing and his suggestion for rehearing en bane.